Citation Nr: 0610093	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  01-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation for schizophrenia in excess of 
50 percent, prior to March 13, 2002, and in excess of 70 
percent, effective March 13, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother and sister




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which granted service connection 
for schizophrenia, residual with major depression in a 
schizoid personality.  The evaluation was 30 percent, 
effective November 28, 1991.  A March 1994 hearing officer 
decision assigned a 50 percent evaluation, effective November 
28, 1991.  The veteran continued his appeal and was informed 
in July 1994 that it would be forwarded to the Board.  This 
was not accomplished and the appeal remained pending.

In August 2000, the veteran sought an increased evaluation 
for schizophrenia.  An April 2001 rating decision denied an 
evaluation in excess of 50 percent.  The veteran appealed 
this decision and it was eventually forwarded to the Board.  

As stated in the Board's September 2004 remand, the veteran's 
appeal of the original August 1992 rating decision remains 
pending, and this is the matter the Board must address. 


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
service-connected schizophrenia renders him unemployable.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
schizophrenia, on, prior to and after March 13, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.132, Diagnostic Code 9204 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c) (2005).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal in full.  
Therefore, no further development is needed.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

During the pendency of the appeal, the regulations for rating 
psychiatric disabilities were revised, effective November 7, 
1996.  See 61 FR 52695 (Oct. 8, 1996).  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
Board considers both the former and the current schedular 
criteria.  See, e.g., VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  The effective-date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33422(2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for 
schizophrenia requires considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation requires 
lesser symptomatology [than the 100 percent evaluation], such 
as to produce severe impairment of social and industrial 
adaptability.  A 100 percent evaluation requires active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for schizophrenia 
is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9204.

A 70 percent evaluation for schizophrenia is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for schizophrenia is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Based on a thorough review of the record, the Board finds 
that the evidence supports a 100 percent evaluation for the 
veteran's schizophrenia, effective on, prior to and after 
March 13, 2002, under either the prior or the revised 
criteria.  The competent medical evidence dated throughout 
the appeal period indicates that the veteran's schizophrenia 
renders him unemployable.  

The report of an October 1992 private psychological 
evaluation, conducted in conjunction with a claim for Social 
Security Administration (SSA) benefits, provides a diagnosis 
of schizophreniform disorder.  The prognosis for significant 
improvement in the next 12 months was poor.  The examiner 
stated that the veteran's schizophrenia would create 
difficulties in getting along with supervisors and other 
people in the work force, and would lead to significant and 
severe distresses in his day-to-day life.  

An October 1993 VA discharge summary for a one-month period 
of hospitalization provides a sole Axis I diagnosis of 
schizophrenia, undifferentiated, and no Axis II diagnosis.  
The report notes that the veteran was unemployable at that 
time, with the probability that he would be permanently 
unemployable.  Another section of the report notes that the 
veteran was not considered employable at that time and it was 
anticipated that he might be permanently unemployable.  The 
veteran's rehabilitation potential and prognosis were 
considered guarded secondary to the disease process.  An 
accompanying VA medical record with discharge instructions 
also provides a sole diagnosis of schizophrenia, 
undifferentiated, and notes that he was unemployable.  

An August 1998 SSA determination provides that the veteran 
was disabled as of November 30, 1992, with a primary 
diagnosis of chronic schizophrenia, undifferentiated type.  
The secondary diagnosis was personality disorders.  An April 
2002 SSA determination provides that the veteran's disability 
continued.  The primary diagnosis was functional psychotic 
disorders and there was no secondary diagnosis.  

The report of a January 2003 VA examination provides a sole 
Axis I diagnosis of schizophrenia, paranoid type, chronic and 
severe.  There was no Axis II diagnosis.  The Global 
Assessment of Functioning score was 32, which was noted to 
indicate impairment in reality testing and communication as 
well as major impairment in social, occupational and personal 
relationships.  

In light of the foregoing, the Board finds that veteran's 
schizophrenia warrants a 100 percent evaluation, on, prior to 
and after March 13, 2002.


ORDER

A 100 percent evaluation for schizophrenia, on, prior to and 
after March 13, 2002, is granted.  



			
                GARY L. GICK                                      
HARVEY P. ROBERTS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                              M.W. 
GREENSTREET                                  
	Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


